Name: Commission Regulation (EC) No 1450/98 of 7 July 1998 amending Regulation (EC) No 1424/95 temporarily adapting the special arrangements for imports of certain products in the beef and veal product group originating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities8. 7. 98 L 192/9 COMMISSION REGULATION (EC) No 1450/98 of 7 July 1998 amending Regulation (EC) No 1424/95 temporarily adapting the special arrange- ments for imports of certain products in the beef and veal product group origin- ating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (1), as last amended by Regulation (EC) No 1340/98 (2), and in particular Article 3(1) thereof, Whereas Commission Regulation (EC) No 1424/95 (3), as last amended by Regulation (EC) No 1243/97 (4), lays down transitional measures, applicable until 30 June 1998, to facilitate the transition to the arrangements applicable to the import of certain products in the beef and veal sector originating in Switzerland resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations; Whereas Regulation (EC) No 1340/98 extending the period for taking transitional measures required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations extends the period during which the transitional measures are to be taken until 30 June 1999; whereas, pending the adoption by the Council of a defin- itive measure, the measures provided for in Regulation (EC) No 1424/95 should be extend for Switzerland until 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EC) No 1424/95, 30 June 1998' is replaced by 30 June 1999'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 31. 12. 1994, p. 105. (2) OJ L 184, 27. 6. 1998, p. 1. (3) OJ L 141, 24. 6. 1995, p. 19. (4) OJ L 173, 1. 7. 1997, p. 79.